Citation Nr: 0802546	
Decision Date: 01/23/08    Archive Date: 01/30/08	

DOCKET NO.  03-30 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from October 1963 to October 
1967.  His medals and badges include the Purple Heart Medal 
for wounds received in July 1966 in Vietnam and the Bronze 
Star Medal with Combat Distinguishing Device for heroic 
action that same month in Vietnam during Operation Hastings.

A review of the evidence of record reveals that in April 
2007, the Board of Veterans' Appeals (Board) denied the 
veteran's claim for an initial disability rating in excess of 
10 percent for his PTSD.  The veteran appealed the 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2007 Order, the Court 
ordered that a Joint Motion for Remand be granted.  The 
matter was remanded, pursuant to 38 U.S.C.A. § 7252(a) (West 
2002), for compliance with the instructions in the Joint 
Motion for Remand.

The October 2007 Joint Motion for Remand indicated that the 
Board decision did not contain discussion as to whether 
"staged ratings" would be appropriate pursuant to Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) given the veteran's 
psychiatric symptoms during the pendency of his appeal.  It 
was also indicated that the Board did not address all the 
veteran's complaints.  


FINDINGS OF FACT

1.  VA has essentially complied with the mandates of the 
Veterans Claim Assistance Act of 2000 (VCAA).

2.  Manifestations of the veteran's PTSD during the appeal 
period include low self esteem, occasional nightmares, some 
nervousness, some anxiety, and a report of some problems with 
communication.  

3.  At the time of examination by VA in November 2005, the 
examiner noted that the veteran had four failed marriages 
"that indicated poor social adjustment."

4.  The veteran's GAF score during the appeal period was 
between 70 and 75.

5.  Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment, impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships have not 
been shown during the appeal period.  


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but not 
more, for PTSD are reasonably met throughout the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance 
with the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007)) need not be 
discussed.  The Board notes that VA has essentially complied 
with the mandates of the VCAA and various communications of 
records.  Indeed, the case was remanded by the Board in July 
2005 in order to assist the veteran with the development of 
his claim.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist under the VCAA, such error was harmless 
and will not be further discussed. 



Pertinent Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease or injury incurred in or aggravated 
during active military service and their residual conditions 
in civil occupations generally.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.3.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the time of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of such 
impairment, but shall not assign an evaluation solely on the 
basis of such impairment.  38 C.F.R. § 4.126.

The Court has noted that there is a distinction between a 
claim based on dissatisfaction with an initial rating and a 
claim for an increased rating.  It indicated that in the case 
of an initial rating, such as in the instant case, separate 
ratings may be assigned for different periods of time, based 
on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board is 
also aware of a more recent case from the Court, that being 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. November 19, 
2007), in which the Court held that staged ratings were 
appropriate for an increased rating claim when the factual 
findings show distinct time periods when the symptoms warrant 
different ratings.

Under the general formula for rating mental disorders, a 10 
percent rating is provided when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

The next higher rating of 30 percent is assigned where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self care, 
and conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The next higher rating of 50 percent is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment, impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The next higher rating of 70 percent is provided for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The maximum schedular rating of 100 percent is assigned where 
there is total occupational and social impairment, due to 
such symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.

Although some of the veteran's recorded symptoms are not 
specifically provided for in the Rating Schedule (e.g., 
symptoms such as nightmares), the symptoms listed at 
38 C.F.R. § 4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global assessment of functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and occupational 
functioning on the hypothetical continuum of mental health 
illness."  See Carpenter v. Brown, 8 Vet. App. 240-242 
(1995); see also Richard v. Brown, 9 Vet. App. 266 (1996), 
citing The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, (DSM-
IV), page 32.

A score of 61 to 70 is provided when there are some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.

A score of 71 to 80 is provided if symptoms are present, and 
they are transient and expected reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment of social, 
occupational, or school functioning.



Factual Background and Analysis

The Board assures the veteran that it has thoroughly reviewed 
the record in conjunction with his claim.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122, 129 (2000) (the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive, and provide reasons for 
rejecting any material evidence favorable to the claimant).

Following review of the evidence and the pertinent provisions 
of the Rating Schedule set forth above, the Board finds the 
manifestations of the veteran's PTSD most nearly approximate 
the criteria for an initial disability rating of 30 percent, 
but not more, for the entire appeal period.

The pertinent medical evidence of record includes the report 
of a VA psychiatric examination accorded the veteran in June 
2003.  The claims file was reviewed by the examiner.  The 
veteran worked following service as a computer operator and a 
computer programmer.  He last worked in May 2001.  He stated 
that his job ended and he had the opportunity to move with 
the company to another location or to terminate his 
employment and he chose not to continue to work.  He related 
he had not sought other employment.

He had been married four times.  He had two children and they 
were in their thirties.  He had contact with them about every 
three months.  He was currently living with a girlfriend.  He 
indicated that he was active in the VFW.

On current examination, he was described as neatly dressed 
and groomed.  He was not hyperactive or fidgety at the onset 
of the interview, but as the interview progressed, he became 
somewhat hyperactive and fidgety.  There was occasional eye 
contact.  He spoke at a normal rate and normal volume.  
Answers to questions were logical, relevant, and coherent.  
There was occasional circumstantiality.  There were no loose 
thought associations.  Mood during the examination was 
euthymic.  Affect was flexible and appropriate.  Thought 
process was not overabundant or underabundant.  He talked 
spontaneously and answered questions.  He denied any 
obsessive thoughts.  He reported sleep difficulty with both 
trouble going to sleep and staying asleep.  He also reported 
decreased appetite.  He related that his normal weight was 
about 135 pounds, but for the past two years his weight was 
about 115 pounds.  He reported he did not get irritable at 
times and had thoughts about homicide, but had no plan to 
hurt anyone.  He had no suicidal ideation.  He denied feeling 
tired or fatigued as a result of his sleep difficulties.  He 
stated that he enjoyed life and was not depressed.  He was 
properly oriented.  Retention and recall were described as in 
the normal range.  Judgment was intact.  He reported that he 
was not "really seeking" any psychiatric treatment or help.  
With regard to PTSD, he stated that he had recurrent 
recollections about his experiences in combat.  He also 
occasionally had dreams about his combat experiences.  He was 
able to talk about them.  There was no feeling of detachment 
or estrangement.  Also, there was no restricted affect.  
There was no evidence of disturbance of concentration.  He 
reported that he had startle response at times to noise.  He 
did not appear to be socially impaired.  

The Axis I diagnoses were:  Mild PTSD; nicotine dependence; 
alcohol dependence; cannabis abuse.  He was given a current 
GAF score of 70.  

Received in May 2006 were reports of counseling of the 
veteran for PTSD at a Vet Center in Dallas between November 
1986 and June 1987.  A notation from a psychologist at that 
facility in May 2006 indicated that insufficient data were 
available for a psychological evaluation due to premature 
termination by the veteran.

The veteran was accorded another psychiatric examination by 
VA in November 2005.  It was indicated that the veteran had 
been married four times and his last divorce happened when he 
was 40 years of age (the record reflects the veteran was born 
in October 1946).  Since that time he had been living with 
his girlfriend.  He drove himself to the examination.  
Reference was made to poly drug abuse.  The veteran stated 
that with regard to marijuana usage, lately he had been in 
complete remission.  In his review of the file, the examiner 
referred to the aforementioned June 2003 psychiatric 
evaluation.  It was noted in the opinion of that examiner 
that the veteran was capable of work.  Reference was made to 
an examination in 2004 by a physician who commented that the 
mental status of the veteran revealed an individual who was 
alert and not in distress.  The examiner believed the June 
2003 examination was thorough and exhaustive and should be 
considered the most important evaluation of the veteran's 
psychiatric status.

On current examination the veteran was described as cleanly 
dressed.  He was a good conversationalist.  He was well 
oriented and had good contact with outside reality.  When 
asked to discuss his PTSD-type problems, he stated that he 
was not sure he could answer the question.  He reported some 
problems with communication, although it was noted he was 
pretty capable of communicating with the examiner during the 
current examination.  He said that his problem was alienating 
those people about whom he cared and loved, and he referred 
to low self esteem.  He did not talk about nightmares or 
having sleep difficulty and the examiner was not able to list 
this among his currently valid symptoms (the examiner made 
reference to other examiners referring to this).  The veteran 
complained of some nervousness and some anxiety difficulty, 
but could not go into any further detail.  Also, he did not 
discuss the frequency of any panic-like attacks or intensive 
anxiety feelings.  The examiner believed the diagnosis of 
PTSD was justified despite the fact the veteran was not too 
"abundant and communicative about his symptoms."

The Axis I diagnosis was PTSD, described as between mild and 
moderate in degree.  The Axis II diagnosis was a nonspecific 
personality disorder.  It was noted the veteran was currently 
living with a girlfriend and had "good social and other 
adaptability and he is certainly competent."  The examiner 
agreed with the GAF score of the examiner in 2003 and stated 
that he believed the veteran's GAF score was between 70 and 
75.  The examiner commented that the veteran was employable.  
He noted that while the veteran complained of difficulty 
communicating, the veteran had no problems whatsoever 
communicating with him.  He opined that the veteran's "appeal 
for 10 percent PTSD perhaps could be granted a little bit 
more.  I indicated that in my opinion, his PTSD should be 
evaluated between mild and moderate."  In an addendum, the 
examiner stated that with regard to post service stressors, 
the veteran had four failed marriages that were indicative of 
poor social adjustment and the examiner believed this could 
be listed as a post service stressor for the veteran.  

Based on a longitudinal review of the evidence of record 
during the entire appeal period, the Board finds that the 
disability picture attributable to the veteran's PTSD 
symptomatology reasonably warrants an increased initial 
disability rating of 30 percent during the entire appeal 
period.  The Board notes that the sole basis for a 100 
percent rating is total occupational and social impairment 
and that is not shown in this case.  Sellers v. Principi, 372 
F.3d 1318 (Fed. Cir. 2004).  Comprehensive psychiatric 
examinations by VA in June 2003 and again in November 2005 
each resulted in specific determinations that the veteran was 
employable, despite the presence of psychiatric 
symptomatology.

With regard to the criteria for a 70 percent disability 
rating, the veteran has not been shown to be exhibiting 
symptoms commonly associated with the disability picture 
warranting that rating during the appeal period.  The 
symptoms include suicidal ideation, obsessional rituals, poor 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, and speech seemingly illogical, 
obscure, or irrelevant.  The medical evidence of record 
during the appeal period in question does not show the 
presence of a disability picture manifested by these 
symptoms.  

Moreover, symptomatology indicative of a 50 percent 
evaluation rating are also not present, such as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment, impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships has not been shown.  While there is a 
history of difficulty with social relationships in his 
younger years, the veteran was noted to currently have good 
social and other adaptability.  

However, the Board finds the evidence reasonably shows the 
veteran has demonstrated sufficient difficulty in 
establishing and maintaining social relationships throughout 
the appeal period so as to warrant the assignment of a 
30 percent rating.  The findings reported at the times of the 
June 2003 psychiatric examination and the November 2005 
psychiatric examination, are essentially the same.  The 
examiner at the time of the latter examination referred to 
the veteran having had four failed marriages indicative of 
poor social adjustment.  However, the examiner noted that the 
veteran's last divorce happened when he was 40 years old, a 
time a number of years ago, and since that time the examiner 
noted the veteran had been living with the same person and 
apparently had not had any difficulties with her.  Also, 
while the examiner referred to poor social adjustment 
associated with the four failed marriages, he noted at the 
time of the examination in 2005 that the veteran had "good" 
social and other adaptability skills.  The veteran was not 
working at the time of either the 2003 or the 2005 
examinations, but both examiners described him as employable 
and neither referred to any symptoms that might cause 
difficulty with employment.  The Board notes that a review of 
the record does not show that the veteran is receiving 
regular psychiatric counseling or that he is even taking any 
psychotropic medication.  Nevertheless, the veteran does 
refer to some communication difficulty, some nervousness, and 
some anxiety, and the Board therefore finds that his symptom 
picture is reasonably indicative of significant enough 
impairment that a 30 percent rating, but not more, is 
warranted throughout the appeal period, particularly with 
resolution of all reasonable doubt in his favor.  




ORDER

An initial disability rating of 30 percent, but not more, for 
the veteran's PTSD is granted, subject to the governing 
regulations applicable to the payment of monetary benefits.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


